Citation Nr: 0106713	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure in service.  

3.  Entitlement to service connection for lung cancer, to 
include as due to herbicide exposure in service.  

4.  Entitlement to a compensable disability rating for 
tendinitis in the right shoulder and the elbows.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1942 to July 1945, from 
September 1950 to June 1952, and from December 1955 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board notes that, in an October 1998 statement, the 
veteran withdrew his appeal with respect to the issue of 
service connection for an eye malignancy.  See 38 C.F.R. § 
20.204 (2000).  Therefore, the issue is not currently before 
the Board.   

The issues of service connection for prostate cancer and lung 
cancer, as well as the issue of entitlement to a compensable 
rating for right shoulder tendinitis, are addressed in the 
REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran currently has hearing loss disability for VA 
purposes.   

3.  Service personnel records show occupations including 
combat pilot as well as training in the artillery.  Service 
medical records show a diagnosis of sensorineural hearing 
loss with tinnitus secondary to noise exposure.  

CONCLUSION OF LAW

Bilateral hearing loss was incurred during active duty 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, with respect to 
this claim, the RO's actions comply with the new statutory 
provisions.  The Board notes that the RO did not receive a 
response to its request for records from the University of 
California Medical Center.  However, those records are 
alleged to be relevant only to the claim for an eye 
malignancy, which the veteran has withdrawn.  Therefore, the 
Board finds no purpose to secure those records.  In addition, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. 
§§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold requirement for disability set forth in 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  That is, 
service connection may be in order if the evidence 
sufficiently demonstrates a relationship between the current 
hearing loss disability and service. Id. (citing Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).

In this case, review of the veteran's service records showed 
occupations including combat pilot, executive officer, SAM 
maintenance officer, and recruiter and career counselor.  He 
also had training at The Artillery School in Fort Sill, 
Oklahoma, in 1951 and 1952.  

The veteran's July 1971 retirement physical examination 
included an audiological evaluation.  At that time, pure tone 
thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-----
10
LEFT
15
5
15
-----
15

The accompanying report of medical history was negative for a 
history of hearing loss.  In November 1971, shortly before 
his separation, the veteran was referred for evaluation of 
tinnitus.  Although the consultation report states that he 
had no noise exposure as a recruiter, it also indicated a 
history of firing an M-16 without earplugs.  Audiological 
evaluation showed bilateral high frequency hearing loss.  The 
impression was sensorineural hearing loss with tinnitus 
secondary to noise exposure.  

The veteran underwent an audiology evaluation at Evans Army 
Community Hospital in May 1997.  He reported increased 
difficulty hearing with a significant history of noise 
exposure on active duty.  Testing showed sloping mile to 
severe sensorineural hearing loss bilaterally.  

In August 1997, the veteran was afforded a VA audiology 
examination.  He reported a 40-year history of gradual 
hearing loss with exposure to noise in the military from 
artillery and aircraft.  At that time, pure tone thresholds, 
in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
75
LEFT
25
25
40
65
85

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner characterized the hearing 
loss as moderate bilaterally.  On the brief case history 
form, the examiner checked the slot for "service 
connected."   

Initially, the Board notes that there is no evidence of 
record showing compensable hearing loss within one year after 
the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Reviewing the record, the Board finds that service connection 
for bilateral hearing loss is proper.  First, the current VA 
audiology examination shows hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.  Second, service records 
reflect occupations and training with potential for noise 
exposure.  In fact, service medical records show a diagnosis 
of hearing loss and tinnitus secondary to noise exposure.  
Finally, the VA audiology examiner indicates that the hearing 
loss is service connected, although it is not clear whether 
that notation denoted the examiner's opinion or the veteran's 
report.  In any event, the balance of the evidence tends to 
support the veteran's claim.  Therefore, resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports service connection for bilateral hearing loss.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.102, 3.303, 3.385.   

  

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.    


REMAND

As discussed briefly above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

1.  Service Connection for Prostate Cancer and Lung Cancer

The veteran seeks service connection for prostate cancer and 
lung cancer.  He specifically alleges that each disorder 
resulted from exposure to Agent Orange in service in Vietnam.  
The Board observes that both cancers are diseases associated 
with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.309(e).  In addition, the 
diseases were manifest within the presumptive period.  
38 C.F.R. § 3.307(a)(6)(ii).  Therefore, service connection 
for the diseases may be presumed if the veteran served in 
Vietnam during the Vietnam era or if it is otherwise 
demonstrated that the veteran was exposed to herbicides in 
service.  38 C.F.R. § 3.307(a)(6).   

The Board notes that the veteran's discharge documents are 
facially negative for indicia of Vietnam service, i.e., award 
of the Vietnam Service Medal or Republic of Vietnam Campaign 
Medal, specified dates of Vietnam service.  In addition, the 
veteran's service personnel records do not reveal any service 
in Vietnam.    

In statements submitted with his July 1997 claim form, the 
veteran related that his discharge papers did not reflect 
Vietnam service.  However, he stated that he was sent to 
Vietnam on temporary duty (TDY) numerous times and for 
extended periods while he was stationed in Hawaii.  In his 
November 1997 notice of disagreement, the veteran further 
explained that, in 1966 and 1967, he was assigned to the U.S. 
Army Security Agency, Pacific, as a G3 Operations Officer.  
On two occasions, he was flown into Saigon via Clark Air Base 
in the Philippines on a commercial aircraft.  He was 
transporting classified information both times.  Each TDY 
stay in Saigon lasted for approximately one week.  

Inquiries to the U.S. Army Intelligence and Security Command 
yielded only confirmation that the Army Security Agency 
Pacific sent teams to South Vietnam in 1965, 1966, and 1967 
in support of development and expansion of its operational 
facilities.  Command management inspections were conducted in 
October and November of 1966 and in March 1967.  Personnel 
listings for the teams were not available.  

A review of service personnel records showed that the veteran 
was assigned to the headquarters from the U.S. Army Security 
Agency, Pacific, from June 1965 to July 1967.  There were no 
notations of TDYs during that time.  However, it is unclear 
from some notations in the service personnel records for that 
time period, particularly for March 1967, what duties the 
veteran was performing.     

In March 1998, the RO sent a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify the veteran's service in Vietnam.  The 
request related all the information provided by the veteran 
in his November 1997 statement and asked the facility to 
provide any information relevant to the veteran's 
participation in his stated occupation.  The July 1998 
response from USASCRUR provided only information concerning 
herbicide spraying around Saigon.  

With respect to these claims, the Board finds that a remand 
is in order.  First, with respect to the duty to assist under 
the new law, the new law states that when VA attempts to 
obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  The 
request to USASCRUR did not yield the information sought or a 
statement that such information was not available.  Moreover, 
VA's general duty to assist seems to require additional 
attempts to verify the events so precisely identified and 
described by the veteran.  The RO may be able to secure 
verifying information, for example, through pay records 
showing hazard pay or from morning reports or other service 
department documentation.    

2.  Increased Rating for Right Shoulder Tendinitis

The veteran also seeks a compensable disability rating for 
biceps tendinitis of the right shoulder.  VA generally has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  This duty includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

Tendinitis is evaluated by analogy to Diagnostic Code (Code) 
5019, bursitis.  Notes specify that bursitis is rated on 
limitation of motion of the affected part, as degenerative 
arthritis, Code 5003.  Limitation of arm motion is evaluated 
under Code 5201.  38 C.F.R. § 4.71a.  When an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors, such as more 
or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Review of the August 1997 VA general medical examination 
reveals no findings of range of motion in degrees.  Instead, 
there is only the characterization of shoulder motion as 
"functional."  It is unclear whether this term is intended 
to mean "normal."  In addition, the Board finds that the 
examination's discussion of functional loss inadequate.  If 
an examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, a remand is in order for another 
VA examination.  

Summary

For the reasons discussed above, the Board finds that a 
remand is in order.  In addition, the Board notes that the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  Therefore, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  On remand, the RO should 
examine the claims folder and ensure compliance with the 
provisions as necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and ask that he provide any 
additional information that may be 
helpful in verifying his alleged service 
in Vietnam.  In particular, he should be 
asked to identify the dates of his trips 
to Saigon in 1966 and 1967 with as much 
specificity as possible, i.e., day, 
month, season, in order to facilitate a 
search of records in support of his 
claim.    

2.  The RO should send another request to 
USASCUR for information to verify the 
veteran's alleged service in Vietnam.  
The RO should explain that the response 
to the previous request did not address 
the information sought and that an 
inability to satisfy the request must be 
confirmed by letter.  

3.  The RO should take any other 
necessary steps to contact the 
appropriate service department or records 
storage facility to search for pay 
records for indications of presence in 
Vietnam, morning reports, or other 
relevant documentation.  Such actions and 
any responses must be documented in the 
claims folder.    

4.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
right shoulder tendinitis.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner, though the 
examination report must include range of 
motion studies.  

The examiner is asked to identify and 
describe any current right shoulder 
symptomatology, including any functional 
loss associated with the right shoulder 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

6.  After completing any necessary notice 
or development action in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for 
service connection for prostate cancer 
and lung cancer, as well as his claim for 
a compensable disability rating for 
tendinitis in the right shoulder and 
elbows.  If the disposition of any claim 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claims.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


